Exhibit 10.23

 

FORM OF DIRECTOR INDEMNIFICATION AGREEMENT DATED APRIL 6, 2005 BETWEEN
PEGASYSTEMS INC. AND EACH MEMBER OF ITS BOARD OF DIRECTORS.

 

DIRECTOR INDEMNIFICATION AGREEMENT

 

This Agreement is made as of the 6th day of April, 2005, by and between
Pegasystems Inc., Massachusetts corporation (the “Corporation”), and
                         (“Indemnitee”).

 

WHEREAS, it is essential to the Corporation to retain and attract as directors
the most capable persons available, and

 

WHEREAS, it is the express policy of the Corporation to indemnify its directors
so as to provide them with the maximum possible protection permitted by law, and

 

WHEREAS, Indemnitee does not regard the protection that may be available under
the Corporation’s insurance as adequate in the present circumstances, and is not
willing to remain as a director without adequate protection, and

 

WHEREAS, the Corporation desires Indemnitee to continue to serve as a director
of the Corporation.

 

NOW, THEREFORE, the Corporation and Indemnitee do hereby agree as follows:

 

1 Agreement to Serve. Indemnitee agrees to continue to serve as a director of
the Corporation for so long as he is duly elected or appointed or until such
time as he resigns in writing.

 

2 Definitions. As used in this Agreement:

 

(a) The term “Corporate Status” shall mean the status of a person who is or was
a director of the Corporation or who, while a director of the Corporation, is or
was serving at the request of the Corporation, as a director, officer, partner,
trustee, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan, or other entity. A director is considered to be
serving an employee benefit plan at the Corporation’s request if his duties to
the Corporation also impose duties on, or otherwise involve services by, him to
the plan or to participants in or beneficiaries of the plan.

 

(b) The term “D&O Insurance” shall mean the directors’ and officers’ liability
insurance issued by the insurer(s), and having the policy number(s), amount(s)
and deductible(s) set forth on Exhibit A hereto and any replacement or
substitute policies issued by one or more reputable insurers providing in all
respects coverage at least comparable to and in the same amount as that provided
under the policy or policies identified on Exhibit A.

 

(c) The term “Disinterested Director” shall mean a director of the Corporation
who, at the time of a vote referred to in Paragraph 8 of this Agreement, is not
(a) a party to the Proceeding, or (b) an individual having a familial,
financial, professional, or employment relationship with the Indemnitee, which
relationship would, in the circumstances, reasonably be expected to exert an
influence on the director’s judgment when voting on the decision being made.

 

(d) The term “Expenses” shall include, without limitation, attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and other disbursements or expenses of the types
customarily incurred in connection with a Proceeding.

 

(e) The term “Liability” shall mean the obligation to pay a judgment,
settlement, penalty, fine including an excise tax assessed with respect to an
employee benefit plan, or reasonable expenses incurred with respect to a
Proceeding.

 

(f) The term “Proceeding” shall mean any threatened, pending or completed
action, suit, or proceeding, whether civil, criminal, administrative,
arbitrative or investigative, and whether formal or informal.

 

3 Indemnification.

 

(a) The Corporation shall indemnify the Indemnitee if he was, is or is
threatened to be made a defendant or respondent in a Proceeding because of his
Corporate Status against Liability incurred in the Proceeding if (1) (i) he
conducted himself in good faith, and (ii) he reasonably believed that his
conduct was in the best interests of the Corporation or that his conduct was at
least not opposed to the best interests of the Corporation, and (iii) in the
case of any criminal proceeding, he had no reasonable cause to believe his
conduct was unlawful, or (2) he engaged in conduct for which he shall not be
liable under Article VI, Section 4 of the Corporation’s Articles of
Organization.



--------------------------------------------------------------------------------

(b) The Indemnitee’s conduct with respect to an employee benefit plan for a
purpose he reasonably believed to be in the interests of the participants in,
and the beneficiaries of, the plan is conduct that satisfies the requirement
that his conduct was at least not opposed to the best interests of the
Corporation.

 

(c) The termination of a proceeding by judgment, order, settlement, or
conviction, or upon a plea of nolo contendere or its equivalent, is not, of
itself, determinative that the Indemnitee did not meet the relevant standard of
conduct described in this Paragraph 3.

 

4 Exceptions to Right of Indemnification. Notwithstanding anything to the
contrary in this Agreement, except as set forth in Paragraphs 9 and 10, the
Corporation shall not indemnify the Indemnitee in connection with a Proceeding
(or part thereof) initiated by the Indemnitee unless the initiation thereof was
approved by the Board of Directors of the Corporation. Notwithstanding anything
to the contrary in this Agreement, the Corporation shall not indemnify the
Indemnitee to the extent Indemnitee is reimbursed from the proceeds of
insurance, and in the event the Corporation makes any indemnification payments
to the Indemnitee and the Indemnitee is subsequently reimbursed from the
proceeds of insurance, the Indemnitee shall promptly refund such indemnification
payments to the Corporation to the extent of such insurance reimbursements.

 

5 Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful,
on the merits or otherwise, in the defense of any Proceeding to which he was a
party because of his Corporate Status, the Indemnitee shall be indemnified
against all reasonable Expenses incurred by him on behalf in connection
therewith. Without limiting the foregoing, if any Proceeding is disposed of, on
the merits or otherwise (including a disposition without prejudice), without (i)
the disposition being adverse to the Indemnitee, (ii) an adjudication that the
Indemnitee was liable to the Corporation, (iii) a plea of guilty or nolo
contendere by the Indemnitee, (iv) an adjudication that the Indemnitee did not
act in good faith and in a manner he reasonably believed to be in or not opposed
to the best interests of the Corporation, and (v) with respect to any criminal
proceeding, an adjudication that the Indemnitee had no reasonable cause to
believe his conduct was unlawful, the Indemnitee shall be considered for the
purposes hereof to have been wholly successful with respect thereto.

 

6 Notification and Defense of Claim. As a condition precedent to his right to be
indemnified, the Indemnitee must notify the Corporation in writing as soon as
practicable of any Proceeding for which indemnity will or could be sought by him
and provide the Corporation with a copy of any summons, citation, subpoena,
complaint, indictment, information or other document relating to such Proceeding
with which he is served. With respect to any Proceeding of which the Corporation
is so notified, the Corporation will be entitled to participate therein at its
own expense and/or to assume the defense thereof at its own expense, with legal
counsel reasonably acceptable to the Indemnitee. After notice from the
Corporation to the Indemnitee of its election so to assume such defense, the
Corporation shall not be liable to the Indemnitee for any legal expenses
subsequently incurred by the Indemnitee in connection with such claim, other
than as provided below in this Paragraph 6. The Indemnitee shall have the right
to employ his own counsel in connection with such claim, but the fees and
expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of the Indemnitee
unless (i) the employment of counsel by the Indemnitee has been authorized by
the Corporation, (ii) counsel to the Indemnitee shall have reasonably concluded
that there may be a conflict of interest or position on any significant issue
between the Corporation and the Indemnitee in the conduct of the defense on such
action or (iii) the Corporation shall not in fact have employed counsel to
assume the defense of such action, in each of which cases fees and expenses of
counsel for the Indemnitee shall be at the expense of the Corporation, except as
otherwise expressly provided by this Agreement. The Corporation shall not be
entitled, without the consent of the Indemnitee, to assume the defense of any
claim brought by or in the right of the Corporation or as to which counsel for
the Indemnitee shall have reasonably made the conclusion provided for in clause
(ii) above. The Corporation shall not be required to indemnify the Indemnitee
under this Agreement for any amounts paid in settlement of any Proceeding
effected without its written consent. The Corporation shall not settle any
Proceeding in any manner which would impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent. Neither the Corporation nor the
Indemnitee will unreasonably withhold its or his consent to any proposed
settlement.

 

7 Advancement of Expenses. Any expenses incurred by the Indemnitee in connection
with any Proceeding to which the Indemnitee was or is a party or is threatened
to be a party by reason of his Corporate Status or by reason of any action
alleged to have been taken or omitted in connection therewith shall be paid by
the Corporation in advance of the final disposition of such matter; provided,
however, that the payment of such Expenses incurred by the Indemnitee in advance
of the final disposition of such matter shall be made only upon receipt of (i) a
written affirmation of the Indemnitee’s good faith belief that he has met the
standard of conduct required in Paragraph 3 of this Agreement or that the
Proceeding involves conduct for which liability has been eliminated under
Article VI, Section 4 of the Corporation’s Articles of Organization and (ii) an
unlimited undertaking by or on behalf of the Indemnitee to repay all amounts so
advanced in the event that it shall ultimately be determined that the Indemnitee
is not entitled to be indemnified by the Corporation as authorized in this
Agreement. Such expenses shall be paid immediately upon the written request of
the Indemnitee to the Corporation. The undertaking referred to in clause (ii)
above shall be an unlimited general obligation of the Indemnitee but shall not
be secured and shall be accepted without referral to the Indemnitee’s financial
ability to make repayment.



--------------------------------------------------------------------------------

8 Procedure for Indemnification. In order to obtain the indemnification pursuant
to Paragraphs 3 or 5 of this Agreement, the Indemnitee shall submit to the
Corporation a written request, including in such request such documentation and
information as is reasonably available to the Indemnitee and is reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification or advancement of Expenses. Any such indemnification shall be
made promptly, and in any event within 60 days after receipt by the Corporation
of the written request of the Indemnitee, unless with respect to requests under
Paragraph 3 the Corporation determines within such 60-day period that the
Indemnitee did not meet the applicable standard of conduct set forth in
Paragraph 3. Such determination, and any determination pursuant to Section 7
that advanced Expenses must be repaid to the Corporation, shall be made in each
instance (a) if there are two or more Disinterested Directors, by the Board of
Directors by a majority vote of all the Disinterested Directors, or by a
majority of the members of a committee of two or more Disinterested Directors
appointed by vote; or (b) by special legal counsel (i) selected in the manner
prescribed in clause (a), or (ii) if there are fewer than two Disinterested
Directors, selected by those members of the Board of Directors who do not
qualify as Disinterested Directors.

 

9 Right to Seek Court-Ordered Indemnification and Advance of Expenses. Nothing
contained in this Agreement shall abrogate or limit the right of the Indemnitee
to apply to a court of competent jurisdiction for indemnification or an advance
of expenses to the extent permitted by Section 8.54 of Chapter 156D of the
General Laws of the Commonwealth of Massachusetts (“Chapter 156D”) or any
successor provision that increases the scope of permitted indemnification.

 

10 Remedies. The right to indemnification and immediate advancement of Expenses
as provided by this Agreement shall be enforceable by the Indemnitee in any
court of competent jurisdiction. Unless otherwise required by law, the burden of
proving that indemnification is not appropriate shall be on the Corporation.
Neither the failure of the Corporation to have made a determination prior to the
commencement of such action that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Corporation pursuant to Paragraph 8 that Indemnitee has not
met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the standard of conduct.
Indemnitee’s expenses (of the type described in the definition of “Expenses” in
Paragraph 2(c)) reasonably incurred in connection with successfully establishing
his right to indemnification, in whole, or in part, in any such Proceeding shall
also be indemnified by the Corporation.

 

11 Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
the Expenses, judgments, fines, penalties or amounts paid in settlement actually
and reasonably incurred by him or on his behalf, in connection with any
Proceeding but not, however, for the total amount thereof, the Corporation shall
nevertheless indemnify Indemnitee for the portion of such Expenses, judgments,
fines, penalties or amounts paid in settlement to which Indemnitee is entitled.

 

12 Subrogation. In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all papers required and
take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights.

 

13 Effectiveness; Term of Agreement. This Agreement shall become effective upon
shareholder approval of the proposed amendment of the Corporation’s Articles of
Organization eliminating the provisions relating to director and officer
indemnification to be considered at the Corporation’s 2005 annual shareholders
meeting and shall continue until and terminate upon the later of (a) six years
after the date that the Imdemnitee shall have ceased to serve as a director of
the Corporation or, at the request of the Corporation, as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise or (b) the final termination of all Proceedings pending on the
date set forth in clause (a) in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any proceeding
commenced by Indemnitee pursuant to Paragraph 10 of this Agreement relating
thereto.

 

14 Indemnification Hereunder Not Exclusive. The indemnification and advancement
of Expenses provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may be entitled under the Corporation’s
Articles of Organization, the By-Laws, any agreement, any vote of stockholders
or Disinterested Directors, Chapter 156D, any other law (common or statutory),
or otherwise, both as to action in the Indemnitee’s official capacity and as to
action in another capacity while holding office for the Corporation.
Notwithstanding any other provision of this Agreement, the Corporation hereby
agrees to indemnify Indemnitee to the fullest extent permitted by applicable law
and the Corporation’s Articles of Organization and By-Laws, notwithstanding that
such indemnification is not specifically authorized by the other provisions of
this Agreement, the Corporation’s Articles of Organization or By-Laws or by
statute. In the event of any change, after the date of this Agreement, in any
applicable law, statute, or rule which expands the right of a Massachusetts
corporation to indemnify a member of its board of directors, such changes shall
be, ipso facto, within the purview of Indemnitee’s rights and the Corporation’s
obligations under this Agreement. In the event of



--------------------------------------------------------------------------------

any change in any applicable law, statute or rule which narrows the right of a
Massachusetts corporation to indemnify a member of its Board of Directors, such
changes, to the extent not otherwise required by such law, statute, or rule to
be applied to this Agreement or by the Corporation’s Articles of Organization or
By-Laws and provided that such changes do not conflict with Corporation’s
Articles of Organization or By-Laws, shall have no effect on this Agreement or
the parties’ rights and obligations hereunder.

 

15 Insurance. The Corporation hereby represents and warrants that Exhibit A
contains a complete and accurate description of the policies of directors’ and
officers’ liability insurance maintained by the Corporation and that such
policies are in full force and effect. The Corporation hereby covenants and
agrees that, so long as Indemnitee shall continue to serve as a director of the
Corporation and thereafter for a period of six years, the Corporation shall
maintain in full force and effect D&O Insurance. In all policies of D&O
Insurance, Indemnitee shall be named as an insured in such a manner as to
provide Indemnitee the same rights and benefits, subject to the same limitation,
as are accorded to the Corporation’s officer or officers most favorably insured
by such policies. Notwithstanding the foregoing, the Corporation shall have no
obligation to maintain D&O Insurance if the Board of Directors of the
Corporation determines in good faith that such insurance is not reasonably
available, the premium costs for such insurance is disproportionate to the
amount of coverage provided, or the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit. Upon receipt by
the Corporation of notice of a Proceeding, the Corporation shall give prompt
notice of the commencement of such Proceeding to its liability insurers in
accordance with the procedures set forth in the respective D&O Insurance
policies. The Corporation shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of Indemnitee, all amounts
payable as a result of such Proceeding in accordance with the terms of such
policies. The Corporation shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement, the Corporation’s Articles of Organization or
By-Laws, or otherwise.

 

16 No Special Rights. Nothing herein shall confer upon the Indemnitee any right
to continue to serve as a director of the Corporation for any period of time or
at any particular rate of compensation.

 

17 Savings Clause. If this Agreement or any portion thereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Corporation shall
nevertheless indemnify the Indemnitee as to Expenses, judgments, fines,
penalties and amounts paid in settlement with respect to any Proceeding to the
full extent permitted by any applicable portion of this Agreement that shall not
have been invalidated and to the fullest extent permitted by applicable law.

 

18 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute the original.

 

19 Successors and Assigns. This Agreement shall be binding upon the Corporation
and its successors and assigns and shall inure to the benefit of the estate,
heirs, executors, administrators and personal representatives of the Indemnitee.

 

20 Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

21 Modification and Waiver. This Agreement may be amended from time to time to
reflect changes in Massachusetts law or for other reasons. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof nor shall any such waiver constitute a continuing waiver.

 

22 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been given (i) when delivered by
hand or (ii) if mailed by certified or registered mail with postage prepaid, on
the third day after the date on which it is so mailed:

 

(a)    if to the Indemnitee, to:     

 

--------------------------------------------------------------------------------

    

 

--------------------------------------------------------------------------------

    

 

--------------------------------------------------------------------------------

 

(b)    if to the Corporation, to:              Pegasystems Inc.              101
Main Street              Cambridge, Massachusetts 02138              Attention:
General Counsel



--------------------------------------------------------------------------------

or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.

 

(c) Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts.

 

(d) Enforcement. The Corporation expressly confirms and agrees that it has
entered into this Agreement in order to induce the Indemnitee to continue to
serve as a director of the Corporation, and acknowledges that Indemnitee is
relying upon this Agreement in continuing in such capacity.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

PEGASYSTEMS INC. By:  

/s/ Shawn S. Hoyt

--------------------------------------------------------------------------------

Name:   Shawn S. Hoyt Title:   General Counsel

 

INDEMNITEE:

/s/ Name of Indemnitee

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit A

 

Schedule of Director and Officer Liability Insurance Policies

 

Name of Insurer

--------------------------------------------------------------------------------

 

Policy Number

--------------------------------------------------------------------------------

 

Coverage Amount

--------------------------------------------------------------------------------

 

Retention

--------------------------------------------------------------------------------

National Union Fire Insurance Co. of Pittsburgh, PA (a subsidiary of AIG)  
827-94-35   US $10,000,000   US $500,000